UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2012 Commission File Number: 0-17264 Omagine, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2876380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 350 Fifth Avenue, Suite 4815-17, New York, N.Y. 10118 (Address of principal executive offices) (212) 563-4141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non accelerated filer [] Smaller reporting company [X] Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No As of July 25, 2012, the registrant had outstanding 14,369,041 shares of common stock, par value $.001 per share. 1 OMAGINE, INC. INDEX Forward-Looking Statements PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS 4 CONSOLIDATED BALANCE SHEETS: JUNE 30, 2, 2011 4 CONSOLIDATED STATEMENTS OF OPERATIONS: THREE MONTHS ENDED JUNE 30, 2, 2011 SIX MONTHS ENDED JUNE 30, 2, 2011 5 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT: SIX MONTHS ENDED JUNE 30, 2012 6 CONSOLIDATED STATEMENTS OF CASH FLOWS: SIX MONTHS ENDED JUNE 30, 2, 2011 7 NOTES TO FINANCIAL STATEMENTS 8 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 4: CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 6: EXHIBITS 29 SIGNATURES 30 2 Forward-Looking Statements Some of the statements contained in this Prospectus that are not statements of historical facts constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”), notwithstanding that such statements are not specifically identified as such. Examples of forward-looking statements include but are not limited to: (i)projections of revenues, expenses, income or loss, cash flow, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii)statements of plans, objectives and expectations of Omagine, Inc. or its management or Board of Directors, including those relating to business plans, products, services or to Omagine LLC and the probability of Omagine LLC signing the DA with the Government; (iii)statements of future economic or financial performance; and (iv)statements of assumptions underlying such statements. Words such as “estimates,” “projects,” “plans,” “believes,” “expects,” “anticipates,” “intends,” “targeted,” “continue,” “remain,” “will,” “should,” “may” and other similar expressions, or the negative or other variations thereof, as well as discussions of strategy that involve risks and uncertainties, are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. We urge you to be cautious of the forward-looking statements and other similar forecasts and statements of expectations since such statements reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations and growth strategy. No assurances can be given regarding the achievement of future results, as our actual results may differ materially from our projected future results as a result of the risks we face, and actual future events may differ from anticipated future events because of the assumptions underlying the forward-looking statements that have been made regarding such anticipated future events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: ● the uncertainty associated with whether or not the Government of the Sultanate of Oman will honor its commitment with respect to the agreed Final DA and its intention to sign the Development Agreement with Omagine LLC; ● the uncertainty associated with political events in the MENA Region in general; ● the success or failure of the Company’s efforts to secure additional financing, including project financing for the Omagine Project; ● oversupply of residential and commercial property inventory and adverse conditions in the Oman real estate markets; ● the impact of local, national, and international economies and future events (including natural disasters) on the local Oman and international economies, on the Company’s business and operations, on tourism, on the oil and natural gas businesses, and on other major industries operating within the Omani market; ● deterioration or malaise in economic conditions, including the continued destabilizing factors in, and continued slow recovery of, the local, regional and international real estate markets, as well as the impact of continued stagnant levels of consumer and business confidence in the state of the Oman and international economy; ● inflation, interest rates and movements in interest rates and securities market and monetary fluctuations; ● acts of war, civil or political unrest, terrorism or political instability; or ● the ability to attract and retain skilled employees. Forward-looking statements speak only as of the date on which such statements are made. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such a statement is made, or to reflect the occurrence of unanticipated events. 3 PART I - FINANCIAL INFORMATION ITEM1 : FINANCIAL STATEMENTS OMAGINE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash $ $ Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT: Office and computer equipment General plant - Furniture and fixtures - Leasehold improvements - Less accumulated depreciation and amortization ) ) Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Convertible notes payable and accrued interest $ $ Accounts payable Accrued officers' payroll Due officers and directors - Accrued expenses and other current liabilities TotalLiabilities, All Current STOCKHOLDERS' DEFICIT: Preferred stock: $0.001 par value, Authorized:850,000 shares, Issued and outstanding: - none - - Common Stock: $0.001 par value, Authorized: 50,000,000 shares, Issued and outstanding: 14,369,041 shares in 2012 and 12,853,701 shares in 2011 Committed to be issued: Zero shares in 2012 and365,000 sharesin 2011 - Capital in excess of par value Deficit ) ) Total Omagine, Inc. stockholders' deficit ) ) Noncontrolling interests in Omagine LLC Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements. 4 OMAGINE, INC. ANDSUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months EndedJune 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUE: Net Sales $
